IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-10409
                        Conference Calendar



YUK RUNG TSANG,

                                         Petitioner-Appellant,

versus

U.S. BUREAU OF PRISONS, ET AL.,

                                         Respondents,

THE COMMUNITY CORRECTION MANAGER FOR
THE BUREAU OF PRISONS,

                                         Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 1:98-CV-114
                      --------------------

                         December 15, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Federal prisoner Yuk Rung Tsang appeals the district court’s

dismissal for failure to state a claim of his 28 U.S.C. § 2241

petition alleging that his constitutional rights were violated

when the Bureau of Prisons (“BOP”) denied him a one-year sentence

reduction, pursuant to 18 U.S.C. § 3621(e), after he completed a

500-hour drug-treatment program.   Tsang does not brief any

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-10409
                                -2-

argument in connection with the ex-post-facto claim he raised in

the district court, and that claim is waived.     See Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Fed. R. App. P.

28(a).

     Tsang renews his argument that the denial of the one-year

credit violated his due process rights.    His due-process claim

fails because there is no protected liberty interest in early

release under § 3621.   See Rublee v. Fleming, 160 F.3d 213, 216

(5th Cir. 1998); Venegas v. Henman, 126 F.3d 760, 765 (5th Cir.

1997)(“[t]he loss of the mere opportunity to be considered for

discretionary early release is too speculative to constitute a

deprivation of a constitutionally protected liberty interest”),

cert. denied, 118 S. Ct. 1679 (1998).     Accordingly, the district

court did not err in dismissing his petition, and its judgment is

AFFIRMED.   Tsang’s motions for an expedited appeal and for

discovery are DENIED.

     AFFIRMED; MOTIONS DENIED.